Citation Nr: 0202619	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-08 491A	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 23, 1997, decision of the Board of 
Veterans' Appeals (Board) finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a skin disability 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

2.  Whether a December 23, 1997, decision of the Board of 
Veterans' Appeals (Board) finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hypertension should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

(The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for hypertension and for a skin disability will be 
the subject of a separate remand.)


REPRESENTATION

Moving Party Represented By:  Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran, who is the claimant in this matter, had active 
service from April 1944 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 motion from the claimant seeking revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a December 1997 Board decision, which found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a skin disability and 
hypertension.  It has been advanced on the docket because of 
significant administrative delay in docketing the case.  38 
C.F.R. § 20.900(c) (2001).

In a January 2000 decision, the Board determined that the 
claimant's allegations of CUE in the December 1997 decision 
did not meet the pleading requirements for a valid CUE claim.  
In so concluding, the Board relied, in part, on 38 C.F.R. 
§ 20.1404(b), which required that a CUE motion set forth 
clearly and specifically the alleged CUE of fact or law in 
the earlier Board decision.  The regulation required that, if 
a CUE motion failed to comply with this pleading requirement, 
the motion "shall be denied."  

The claimant appealed the Board's January 2000 decision to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
in a March 2001 Order, vacated the Board's decision and 
remanded this matter to the Board for further adjudication.  
The Court based its Order on a February 2001 Joint Motion of 
the appellant and VA, which acknowledged that Disabled 
American Veterans v. Gober, 234 F.3d 682, 699 (Fed. Cir. 
2000), had invalidated 38 C.F.R. § 20.1404(b) because it 
conflicted with the mandate of 38 U.S.C.A. § 7111(e) that the 
Board decide CUE claims on the merits.  The claim is now 
before the Board for readjudication.  


FINDINGS OF FACT

1.  In a December 23, 1997, decision, the Board found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a skin 
disability and hypertension.  

2.  In his motion for revision or reversal of the Board's 
December 1997 decision, the moving party has asserted failure 
in the duty to assist and has disagreed with how the facts 
were weighed or evaluated, without showing how the result 
would have been manifestly different but for the alleged 
errors.


CONCLUSION OF LAW

The alleged errors do not provide a legal basis for reversal 
or revision on the grounds of clear and unmistakable error of 
the Board's December 1997 decision.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a December 23, 1997, decision, the Board found that new 
and material evidence had not been submitted to reopen claims 
of service connection for a skin disability and hypertension.  
The RO had denied the claim of service connection for a skin 
disability in a September 1968 rating decision and the claim 
of service connection for hypertension in a July 1985 rating 
decision.  The claimant did not appeal either rating 
decision.  With respect to the skin claim, the Board 
indicated that the new evidence submitted since 1968 showed 
that the claimant had a recurring skin problem with onset 
approximately 30 years after his period of service, but that 
this evidence did not warrant reopening of the claim since 
there was a lack of medical evidence relating the post-
service skin disorder to the claimant's military service.  
With respect to the hypertension claim, the Board also found 
that there was a lack of medical evidence relating the post-
service hypertension to the claimant's military service.  

In June 1998, the claimant filed with the Board a statement 
from his pastor, which the Board construed as a motion for 
reconsideration of the Board's December 1997 decision.  It 
was alleged that the veteran had received different medical 
treatment during his military service due to his race.  In 
September 1998, the Board denied the motion for 
reconsideration and notified the claimant that the statement 
was being construed as a request for revision of the December 
1997 Board decision on the grounds of CUE.  

In December 1998, the claimant sought to reopen these claims 
through the Regional Office (RO) by submitting additional 
Department of Veterans Affairs (VA) treatment records.  The 
following VA records were received that had not previously 
been of record: (a) hospitalization and treatment records 
from the VA Medical Center in Memphis dated from 1965 to 
1975; and (b) treatment records from the VA Medical Center in 
Tuscaloosa dated from 1997 to 1998.  The older VA records 
showed treatment for hypertension beginning in 1975 and for a 
skin disorder in 1965; the newly received VA records showed 
continued treatment for hypertension and skin disease.  

In April 1999, the Board notified the claimant that, despite 
its September 1998 letter, it would not consider his June 
1998 motion for reconsideration as a motion for CUE unless he 
informed VA within 60 days that he wanted that statement to 
be construed as a motion for CUE.  The claimant was provided 
a copy of the final CUE regulations.  His representative 
replied in May 1999 that the claimant sought revision of the 
Board's December 1997 decision based on CUE.  The 
representative contended that there was error in adjudication 
of these claims because: (a) VA was unable to find the 
claimant's treatment records from VA Medical Centers in the 
Memphis area; (b) there were errors in the claimant's VA 
treatment records, in that some records showed the spouse's 
social security number rather than that of the claimant; and 
(c) the claimant's VA treatment records were mishandled.  

After review of the claims folder, the moving party's 
representative at that time submitted a brief in September 
1999 arguing that the Board had erred by failing to consider 
all of the claimant's service medical records prior to its 
decision.  

The moving party now has different representation, and the 
representative submitted written argument in October 2001.  
In great part, the argument related to the veteran's claims 
to reopen, which are not the subject of this decision on the 
CUE motion.  The representative addressed additional evidence 
that had been presented in support of claims to reopen.  The 
representative argued that the veteran's blood pressure did 
not meet the regulatory definition of hypertension used to 
deny his claim in 1997, but that it met the current 
definition of hypertension.  With respect to the skin 
disorder claim, the representative asserted that the Board 
erred in relying on a VA medical examination and opinion in 
which the examiner stated that he did not know of any known 
relationship between anything that happened in the veteran's 
service and the skin rash, and that the causation of such a 
rash was unknown.  The representative argued that the 
examiner did not answer the "correct question" of whether 
the condition had its onset coincident with service rather 
than as a result of service and asserted that the examination 
report should be returned for clarification.


II. Legal Analysis

A.  Duty to Assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The VCAA eliminated the well-grounded claim requirement and 
modified the Secretary's duties to notify and assist 
claimants.  However, the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, No. 00-51, slip 
op. at 16 (U.S. Vet. App., Aug. 30, 2001).

A motion alleging CUE is not a claim or application for VA 
benefits.  Therefore, duties associated with such claims or 
applications are inapplicable, including the notification and 
assistance obligations under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001) and 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  38 C.F.R. 
§ 20.1411(c) and (d) (2001) (which refers to statutory 
provisions that have been modified by the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5103, 5107 
(West Supp. 2001)).

Regardless, the veteran was notified of the requirements 
needed for a finding of CUE by means of the April 1999 letter 
from the Board, and he has had the opportunity to present 
argument addressing those requirements.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  He has thus been informed of the type of 
allegations needed to substantiate his claim and of the 
applicable legal criteria.

Additionally, the duty to obtain records only applies to 
records that are relevant to the claim.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001).  With CUE claims, there is, 
by law, no additional relevant evidence to be obtained.  The 
evidence necessary to substantiate a claim for CUE is limited 
to that which existed when the challenged decision was made.  
In other words, the evidence to be considered is effectively 
frozen at a fixed point in time, precluding additional 
evidentiary development.  Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2000) (CUE challenge to final RO decision 
limited to evidence in existence at the time of the 
challenged decision); see also Russell v. Principi, 3 Vet. 
App. 310 (1992).  Further development could not change the 
determinative facts already of record.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Here, 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  In 
other words, there is no evidence that could be obtained that 
would have any effect on the outcome of this claim.  The 
essential facts in this case are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the veteran by the Board deciding the case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

B.  CUE in December 1997 Board Decision

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400(a) (2001).  A party 
disagreeing with the Board's denial of a motion for revision 
based on CUE in a prior Board decision can appeal that 
determination to the Court.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. § 20.1409(d) (2001).  

Neither the "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 (West 1991), apply to CUE claims.  38 C.F.R. 
§ 20.1411(a) and (b) (2001).  A CUE motion is not an appeal, 
and therefore, with certain exceptions, it is not subject to 
the provisions of 38 C.F.R. pts. 19 and 20 (2001), which 
pertain to the processing and disposition of appeals.  
38 C.F.R. § 20.1402 (2001). 

Because it is a collateral challenge to an otherwise final, 
presumptively valid decision, a CUE claim has stringent 
pleading requirements.  See 64 Fed. Reg. 2137 (Jan. 13, 
1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
VA regulations specifically define what constitutes a valid 
motion alleging CUE:  

§ 20.1403 Rule 1403.  What constitutes clear and 
unmistakable error; what does not.  

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. -- (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by [VA] not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.  

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable 
error.  

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1403 (2001).  

In his motion, the claimant disagreed with the Board's denial 
of service connection for a skin disability and hypertension.  
He argued that he received different medical treatment during 
service than other service members.  His representative 
argued that the Board had an incomplete record, in that some 
of the claimant's VA medical records could not be located, 
and that the Board also had an inaccurate record, in that the 
VA medical records had the wrong social security number on 
some of the claimant's treatment records and that the VA 
records had otherwise been mishandled.  The representative 
has also argued that the Board failed to consider all of the 
claimant's service medical records.  Furthermore, the 
veteran's current representative has argued that applicable 
regulations have changed and the new regulations are more 
favorable to the veteran's claim for hypertension, and that a 
skin examination conducted prior to the 1997 Board decision 
should be returned for clarification.

The claimant and his representative essentially disagree with 
how the Board weighed or evaluated the facts and that the 
Board failed in the duty to assist.  Such contentions are 
insufficient to satisfy the criteria for a motion for 
revision of the prior Board decision on the basis of CUE.  
38 C.F.R. § 20.1403(d)(2) and (3) (2001).  In addition, with 
respect to the claim for service connection for hypertension, 
neither the motion nor the representative's statements 
contained any allegations of error in application of the law 
because the claimant or his representative have not argued or 
alleged that any statutory or regulatory provision extant at 
the time of the December 1997 decision was incorrectly 
applied by the Board.  38 C.F.R. § 20.1403(a) (2001).  In 
fact, the claimant's representative has stated that the Board 
correctly applied the regulatory definition of hypertension 
in 1997, but asserts a recent regulatory change as a reason 
for a different result.  A change in applicable law cannot 
render a previously final decision clearly and unmistakably 
erroneous.

With respect to the claim for skin disorder, the 
representative has argued that the 1997 Board decision 
contained a legal error in that it cited an examination 
report in which the examiner stated that there was no known 
relationship between a rash such as the veteran's and 
anything that could have occurred in the service.  The 
representative asserted that the examination report should 
have been returned for clarification of whether the skin rash 
arose coincident with service, regardless of causation.

The examination report in question was dated March 1997.  
Although not quoted exactly in the 1997 Board decision, the 
examiner, in fact, stated that "there is no known relation 
with any activity, event, or date that I could say the 
service connection [sic] caused this."  (Emphasis supplied.)  
Accordingly, the examination report already addressed the 
issue as to which the representative asserts that 
clarification is needed.  Accordingly, the fact that the 
Board decision in 1997 did not specifically set out the 
examiner's statement above does not render the examination 
report inadequate, nor does it amount to clear and 
unmistakable error such that a different result is compelled.  
The argument amounts to mere disagreement with the weight and 
evaluation of the evidence, which cannot constitute CUE.  
38 C.F.R. § 20.1403(d)(3) (2001).

The claimant has not alleged that any of the VA treatment 
records associated with the claims files concerned treatment 
for his spouse, as opposed to incorrectly recording her 
social security number on his treatment records.  In other 
words, he has not alleged that the VA treatment records in 
the claims file are not his.  There have been no specific 
allegations as to as to why the result of the December 1997 
decision would have been manifestly different if the VA 
treatment records showed the correct social security number.  
See 38 C.F.R. § 20.1403(c) (2001).  It is unclear how, if the 
VA records reflected treatment for the claimant, the 
inaccurate reporting of the social security number would have 
any bearing on the merits of his claims.  

The claimant and his representative also argued that VA 
failed to obtain all of the claimant's VA treatment records, 
specifically from the VA Medical Center in Memphis.  As 
indicated above, relevant documents possessed by VA, 
including VA treatment records, are considered part of the 
record that existed at the time of the Board decision that is 
the subject of the CUE claim if the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2) (2001) (emphasis added).  In this case, based 
on prior attempts to obtain the claimant's records from the 
VA Medical Center in Memphis, there was no indication in the 
record that additional documents reasonably existed.  

The RO had previously requested the claimant's treatment 
records from the VA Medical Center in Memphis in 1976 and 
1981, with that facility indicating that no records were 
available.  In accordance with the Board's 1995 Remand, the 
RO requested all of the claimant's records from the VA 
Medical Center in Memphis.  The VA Medical Center searched 
under both the claimant's and his spouse's social security 
numbers, and no records were located.  As of the date of the 
December 1997 Board decision, there was no proof, therefore, 
that VA records existed for the claimant that had not been 
obtained.  

In support of his claims to reopen, the claimant submitted VA 
records in December 1998 that had not been obtained 
previously.  Specifically, he submitted some records from the 
VA Medical Center in Memphis dated from 1965 to 1975.  He 
also submitted VA records for treatment in the few months 
prior to the Board's December 1997 decision.  This evidence 
was not before the Board in 1997, and it is considered part 
of the record before the Board since those VA records were 
clearly in existence at the time of the Board's decision.  It 
could be argued, then, that the correct facts, as they were 
known in 1997, were not before the Board.  

However, CUE is the type of error which, if it had not been 
made, would have manifestly changed the outcome.  38 C.F.R. 
§ 20.1403(c) (2001); see Bustos v. West, 179 F.3d 1378, 1380-
81 (Fed. Cir. 1999).  Even if the missing VA treatment 
records had been considered, it is clear that the result of 
the December 1997 Board decision would not have been 
different.  

The December 1997 decision found that new and material 
evidence had not been submitted to reopen these claims 
because there was a lack of medical nexus evidence relating 
the post-service diagnoses of skin disorders and hypertension 
to the claimant's period of military service.  The new VA 
treatment records submitted by the claimant in 1998 do not 
contain such evidence.  The December 1997 Board decision 
expressly stated that the evidence did not show a skin 
disability and hypertension until approximately 1975.  The 
new VA treatment records still show diagnosis of hypertension 
in 1975, but reflect treatment for a skin disorder in 1965.  
However, that was still 19 years after the claimant's 
military service, and, as indicated above, there remains a 
lack of competent medical evidence relating the post-service 
skin disorder to the claimant's period of military service.  
The additional VA records for 1997 merely showed continued 
treatment for a skin disorder and hypertension, a fact that 
was shown in the VA records before the Board in December 
1997.  Therefore, even if the "correct facts" had been 
before the Board in December 1997, even if the claimant's VA 
records from 1965 to 1975 and additional VA records for 1997 
had been obtained, his claims still would not have been 
reopened according to the Board's analysis in December 1997.  
Therefore, far from being manifest that a different result 
would have been mandated if those missing medical records had 
been before the Board in 1997, it is manifest that the 
outcome of the December 1997 Board decision would have been 
the same.  

Because the alleged errors are not the sort that make it 
absolutely clear that a different result would have ensued, 
and because they amount to, at best, allegations of failure 
of the duty to assist or a disagreement with how the facts 
were evaluated, the June 1998 motion for revision or reversal 
of the Board's December 1997 decision based on CUE must be 
denied.  38 C.F.R. § 20.1403(c), (d) (2001).  



ORDER

The claimant's motion for revision or reversal of the 
December 23, 1997, decision of the Board of Veterans' 
Appeals, which held that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a skin disability and hypertension, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


